Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/29/22 with respect to the amendments overcoming the prior art of record have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose a lighting device comprising:
a substrate comprising a plurality of flat portions with a plurality of light emitting sources thereon and a non-flat portion disposed between two neighboring flat portions 
a fluorescent substrate layer covering one or more light emitting sources converting a wavelength of a light emitted from the one or more light emitting sources source
a connection line disposed on the non-flat portion of the substrate and electrically connecting the light emitting sources adjacent to each other between the adjacent light emitting sources arranged on the two neighboring flat portions
wherein the substrate has a first end and a second end that are arranged at different distance from a central axis
the plurality of flat portions includes a first flat portion and a second flat portion that are different in length between the first end and the second end.

As for claim 11, the prior art fails to teach a lighting device comprising:
a globe transmitting a light
a substrate comprising a plurality of flat portions and at least one of non-flat portion; a plurality of light emitting sources disposed on the substrate;
a fluorescent substrate layer covering one or more light emitting sources and converting a wavelength of alight from the one or more light emitting sources
a connection line disposed on the substrate and electrically connecting the light emitting sources adjacent to each other between the adjacent light emitting sources
wherein the substrate has a first end and a second end, the first end and the second end arranged at different distance from a central axis;
a fixing plate that fixes the second end
each light emitting source emits light with an orientation angle in two or more light emission areas; two light emission areas are positioned at the second end adjacent to each other and overlap with each other; and a distance from the fixing plate to an overlapping area is smaller than a distance from the fixing plate to the globe.

As for claim 21, the prior art fails to teach a lighting device comprising:
a plurality of light filaments coupled at a first end and a second end and extending along a central axis, a light filament comprising: 
a substrate comprising a plurality of flat portions and a non-flat portion disposed between two neighboring flat portions among the plurality of flat portions; a plurality of light emitting sources disposed on the plurality of flat portions of the substrate 
a fluorescent substrate layer covering one or more light emitting sources and converting a wavelength of light 
a connection line disposed on the non-flat portion of the substrate and electrically connecting the one or more light emitting sources arranged on the two neighboring flat portions, wherein among a first distance between the central axis and the light filament at the first end, a second distance between the central axis and the light filament at the second end, and a third distance between the central axis and the light filament in an area between the first end and the second end, the third distance is greater than the first distance and the second distance such that an influence of heat between the plurality of light filaments adjacent to each other is minimized.
	The closest prior art found was Lin US 2018/0135810 in view of Veres US 2014/0268740.
	Lin discloses a lighting device comprising: a substrate 1 comprising a plurality of flat portions (see flat portions of 1, shown in Fig 1a, 1b, 2a, and 2b) and a non-flat portion (portions between board segments where bends occur, see Fig 1b and 2b and Fig 3) disposed between the flat portions (as shown in Fig 1b and 2b); a plurality of light emitting sources (LEDs 2, 2’) disposed on the substrate; a fluorescent substrate layer covering one or more light emitting sources and converting a wavelength of a light from the light emitting source (conversion layer paragraph 0012, 0024); and a connection line 4 disposed on the substrate and electrically connecting the light emitting sources adjacent to each other between the adjacent light emitting sources (paragraph 0025: connecting section comprises metal wire 4 which provides mechanical and electrical connection). Lin shows a central axis (see dotted line through Fig 3) the substrate having a first end (end near 30, Fig 2) and second end (end near top of globe) and suggests that the filaments can be arranged with a slight deviation such that not all are positioned parallel to each other, but fails to specifically teach wherein the substrate has a first end and a second end are arranged at different distance from a central axis. 
Veres teaches a fluorescent material in an LED filament device (see paragraph 0079).
However, the combination fails to teach or render obvious the above further comprising a plurality of light emitting sources thereon and a non-flat portion disposed between two neighboring flat portions, a connection line disposed on the non-flat portion of the substrate and electrically connecting adjacent light emitting sources arranged on the two neighboring flat portions, and the plurality of flat portions includes a first flat portion and a second flat portion that are different in length between the first end and the second end (from claim 1), the previously allowable subject matter of claim 18 incorporated into claim 11, the limitations from new claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SORENSON ‘779 teaches a relevant filament type LED lighting device but lacks allowable features of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875